Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 1 of 14 PageID #: 7271




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 EMW WOMEN’S SURGICAL CENTER,
 P.S.C., on behalf of itself, its staff, and its
 patients; and ERNEST MARSHALL, M.D.,
 on behalf of himself and his patients,

                Plaintiffs,
                                                       Case No. 3:17-cv-00189-GNS
 and

 PLANNED PARENTHOOD OF INDIANA
 AND KENTUCKY, INC., on behalf of itself,
 its staff, and its patients,

                Intervenor-Plaintiff,
 v.

 MATTHEW BEVIN, Governor of Kentucky,
 in his official capacity; VICKIE YATES
 BROWN GLISSON, Secretary, Cabinet for
 Health and Family Services, in her official
 capacity,

                Defendants.


 PLANNED PARENTHOOD OF INDIANA AND KENTUCKY’S MOTION FOR ORDER
  TO SHOW CAUSE WHY DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT




                                                   1
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 2 of 14 PageID #: 7272




I.     INTRODUCTION

       This motion arises from Defendants’ continued enforcement of Kentucky’s

unconstitutional abortion clinic licensing regulations. In April 2017, Defendant Glisson (the

former Secretary of CHFS) knowingly violated this Court’s preliminary injunction order by

enforcing the subject regulations against Planned Parenthood. Glisson’s successor as CHFS

Secretary, Andrew Meier, continues to violate the Court’s orders to this day; even after the

Court’s entry of judgment and a permanent injunction enjoining enforcement of the subject

statutes, Meier continues to rely on Glisson’s April 2017 denial order as a bar to granting

Planned Parenthood an abortion facility license. But Glisson’s denial order is unconstitutional,

and when she signed it, this Court had already issued a temporary restraining order precluding

her from enforcing the subject regulations.

       Planned Parenthood attempted to avoid the necessity of this motion, but Defendants have

made it clear that they intend to continue relying on Glisson’s April 2017 denial order and

engaging in procedural gamesmanship so as to prolong the constitutional injury that this Court’s

permanent injunction is designed to abate. Meier’s position is that Planned Parenthood needs to

go back to square one and restart the licensure process. Meier’s reason is obvious: Defendants

intend to continue delaying and obstructing Planned Parenthood’s licensure, which is why

Defendants rejected Planned Parenthood’s proposed compromise that would have avoided the

necessity of this motion.1 Given other recent developments in the Commonwealth, there can be

no doubt that Defendants are attempting to eliminate access to abortion in Kentucky and will do




1
  Although Planned Parenthood disagrees with Defendants’ assertion that a new license
application is required, in an attempt to avoid the necessity of Court intervention, Planned
Parenthood offered to file a new application if CHFS would agree to act promptly on it. Counsel
for the Governor and Meier declined this proposal.


                                                 2
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 3 of 14 PageID #: 7273




everything possible to avoid granting Planned Parenthood an abortion facility license, new

application or not.2

       Court intervention is required to bring Defendants into compliance with the Court’s

orders and prevent ongoing constitutional injury to Planned Parenthood and its patients.


II.    FACTUAL BACKGROUND

       Planned Parenthood is a non-profit healthcare provider which has been operating in

Louisville since 1933. ECF No. 168 at 5. At all times relevant, Planned Parenthood has provided

essential services to Kentucky residents including cancer screening, pregnancy testing,

reproductive health education, and provision of contraception, as well as testing, treatment, and

vaccinations for sexually transmitted infections. Id.

       A.      Defendants Repeated Attempts to Obstruct Planned Parenthood’s License
               Application

       On November 19, 2015, Planned Parenthood filed an application with Kentucky’s Cabinet

for Health and Family Services (“CHFS”) seeking a license to perform abortions. Id. at 7. Just a

few weeks later, on December 7, 2015, Defendant Mathew Bevin was inaugurated as Governor of

Kentucky. Trial Tr. vol. 3B at 70:16-24 (S. Davis). Governor Bevin is an outspoken opponent of

abortion rights who promised during his gubernatorial campaign to rid Kentucky of the “scourge”

of abortion. Sheryl Gay Stolberg, Legal Fight Could Make Kentucky Only State With No Abortion

Clinic, N.Y. TIMES, May 2, 2017.3 The timeline of events since Planned Parenthood filed its


2
  Pursuant to Fed. R. Evid. 201, Planned Parenthood requests judicial notice of the temporary
restraining order issued on March 15, 2019 against Defendant Meier (and those acting in concert
with him) prohibiting enforcement of Senate Bill 9, which would “effectively ban the vast
majority of abortions in the Commonwealth of Kentucky.” EMW Women’s Surgical Cetner
P.S.C. et al., v. Andrew G. Beshear, et al., W.D. Kentucky Case No.: 3:19-cv-00178-DJH, ECF
No. 14 at 3.
3
  Available at https://www.nytimes.com/2017/05/02/us/kentucky-abortion-clinic.html.


                                                 3
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 4 of 14 PageID #: 7274




license application shows that Defendants will stop at nothing in their efforts to prevent Planned

Parenthood from providing abortions in Kentucky:

       •   CHFS initially informed Planned Parenthood that the transport and transfer
           agreements it submitted with its application were acceptable and compliant with
           Kentucky law, placing Planned Parenthood in the queue for a licensure inspection
           survey. ECF No. 168 at 6-7. But that inspection never came. Instead, CHFS’s tune
           changed dramatically once Governor Bevin’s staff got involved.

       •   Shortly after Bevin’s inauguration, Defendant Glisson was informed that she should
           consult with Governor Bevin’s lawyer, Steven Pitt, before signing any abortion
           facility licenses. Bilby Dep. 22:1-8, ECF No. 138-1.4 Around the same time, Bevin’s
           CHFS Chief of Staff Steven Davis paid an unsolicited personal visit to the Inspector
           General’s office and asked to review Planned Parenthood’s entire licensure
           application file. Trial Tr. vol. 3B at 63:4-65:10 (S. Davis). Davis ultimately
           instructed CHFS’s acting Inspector General to send Planned Parenthood a deficiency
           letter, which Davis himself drafted, about the purported “deficiencies” with its
           transfer and transport agreements. Trial Tr. vol. 1C at 71:10-22 (S. Hold); Pls.’ Trial
           Ex. PPINK-PX 4.

       •   Evidence adduced at trial clearly establishes that all of these “deficiencies” were
           unprecedented and pretextual, and that Planned Parenthood’s application received an
           unprecedented and unusual level of scrutiny. Trial Tr. vol. 2B at 10:22-12:22 (R.
           Silverthorn); Pls.’ Trial Ex. PPINK-PX 252; ECF NO. 168 at 9 (noting that the record
           supports Planned Parenthood’s assertions about the extraordinary involvement of
           Governor Bevin and his cadre in what would ordinarily be department-level review of
           abortion clinic licensure issues).

       •   After receiving CHFS’s deficiency letter, Planned Parenthood obtained new transport
           and transfer agreements. Planned Parenthood submitted its new agreements to CHFS
           on June 2, 2016. Fact Stipulation ¶ 18, ECF No. 105; Pls.’ Trial Ex. PPINK-PX 12,
           PPINK-PX 7. Three weeks later, the University of Louisville Hospital abruptly
           canceled its transfer agreement with Planned Parenthood. The perceived influence of
           the Governor’s office drove the cancellation: the cancellation followed a meeting
           between a University of Louisville executive and Pitt, and post-cancellation executive
           management from University of Louisville drove to Frankfort to tell Pitt in person
           because she considered him a “stakeholder” in the decision. ECF No. 168 at 10.

       •   Despite its efforts, Planned Parenthood was unable to obtain another transfer
           agreement with a hospital in Louisville. Planned Parenthood then executed two new
           transfer agreements with the University of Kentucky Hospital in Lexington and Clark

4
  Defendant Glisson withheld information about this meeting when asked under oath about the
extent of her communications with the Governor’s Office regarding Planned Parenthood’s
licensure. Glisson Dep. 72:3-75:1, ECF No. 140-1.



                                                4
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 5 of 14 PageID #: 7275




            Memorial Hospital just across the Ohio River from Louisville, in Indiana. Trial Tr.
            vol. 3A at 27:19-24 (P. Stauffer); Pls.’ Trial Ex. PPINK-PX 10. Planned Parenthood
            submitted these agreements to CHFS on February 9, 2016.

       •    On September 9, 2016, the Cabinet again denied Planned Parenthood’s license
            application based solely on purportedly deficient transfer and transport agreements.
            This time, though, the Cabinet cited new problems, including complaints about the
            required content of transfer agreements, none of which were based on language of
            either the statute or the implementing regulation then in effect. Pls.’ Trial Ex.
            PPINK-PX 14. Planned Parenthood contested the second denial of its licensure
            application in an administrative hearing before the Cabinet. Fact Stipulation ¶ 31,
            ECF No. 105. Like the proceedings leading up to CHFS’s initial denial of Planned
            Parenthood’s license application, the administrative appeal of CHFS’s denial was also
            marred by procedural irregularities and improprieties.5

       B.      Defendants’ Attempt Revoke EMW’s License


       In the meantime, in the midst of litigating Planned Parenthood’s administrative appeal of

its licensure denial, CHFS realized it had a problem: it had approved EMW’s abortion facility

license despite the fact that its transport and transfer agreements had the same purported

deficiencies as Planned Parenthood’s initial agreements. ECF Nos. 43 ¶ 11, 47-5; Pls.’ Trial

Exs. EMW-PX 25, EMW-PX 33; Trial Tr. vol. 2A at 32:10-20 (R. Silverthorn). Recognizing

that CHFS’s inconsistent treatment of Planned Parenthood’s and EMW’s transfer and transport

agreements exposed CHFS’s pretextual denial of Planned Parenthood’s license application, and

in furtherance of Defendants’ single-minded campaign to make KY an abortion-free state, on

March 13, 2017, CHFS sent EMW a letter purporting to automatically (and unconstitutionally)

revoke EMW’s abortion facility license within 10 days. CHFS’s letter stated CHFS had renewed


5
  The administrative appeal hearing took place January 11, 2017, consisting entirely of legal
arguments based on a stipulated factual record. Even though CHFS Hearing Officer was required
to issue his recommended order within 60 days pursuant to KRS § 13B.110, CHFS’ Hearing
Officer sua sponte ordered a series of hearings in late March 2017 (over Planned Parenthood’s
objection) to resolve so-called “factual issues” that neither party had raised in their briefing or at
the January 11, 2017 hearing.


                                                  5
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 6 of 14 PageID #: 7276




EMW’s license “in error” and argued that EMW’s transfer and transport agreements were not in

compliance with Kentucky law. Pls.’ Trial Ex. EMW-PX027. CHFS’s attempt to revoke

EMW’s license prompted EMW to file this lawsuit.

       C.      Defendants’ Contempt of the Court’s March 31, 2017 TRO and Preliminary
               Injunction


       On March 31, 2017, this Court entered a temporary restraining order (“TRO”) pursuant to

Fed. R. Civ. P. 65 enjoining the enforcement of KRS 216B.0435 and 902 KAR 20:360 Section 10.

(TRO 3-4, ECF No. 6). By agreement of the parties, the Court later transformed the TRO into a

Preliminary Injunction pending the entry of a final judgment in this action. (Order 1, ECF No.

16). Thus, the terms of the Court’s injunction were in place from March 31, 2017 until the Court

entered judgment on September 28, 2018. The Court’s TRO and injunction provided in pertinent

part as follows:

       Defendant Vicky Yates Brown Glisson and all those acting in concert with her are
       TEMPORARILY ENJOINED from enforcing, attempting to enforce, threatening
       to enforce, or otherwise requiring compliance with KRS 216B.0435 and 902 KAR
       20:360, Section 10.

ECF No. 6 at 4.

       Despite the definite and specific language of the Court’s TRO and Preliminary Injunction,

on April 20, 2017, CHFS’s hearing officer—acting pursuant to the authority vested in him by the

executive branch, CHFS, and Defendant Glisson—issued an order recommending enforcement of

KRS 216B.0435 and 902 KAR 20:360 Section 10 to deny Planned Parenthood’s licensure

application. Declaration of Michael Abate (“Abate Decl.”) Ex. 1. On July 19, 2017, in wholesale

defiance of the Court’s injunction, Defendant Glisson personally signed a final denial order

adopting the recommended order denying Planned Parenthood’s license application on the basis




                                               6
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 7 of 14 PageID #: 7277




of the enjoined statutes and regulations: KRS 216B.0435 and 902 KAR 20:360 Section 10. Abate

Decl., Ex. 2.


       D.       Defendants’ Contempt of the Court’s Preliminary and Permanent Injunctions

       On September 18, 2018, the Court issued findings of fact and conclusions of law holding

that KRS 216B.0435 and its implementing regulations are unconstitutional, facially and as

applied. ECF No. 168. That same day, the Court entered judgement in Plaintiffs’ favor and

imposed a permanent injunction providing in pertinent part as follows:

       Defendants and their officers, agents, and employees, and those persons in active
       in concert or participation with Defendants who receive actual notice of this
       Judgment, are PERMANENTLY ENJOINED and RESTRAINED from enforcing,
       attempting to enforce, threatening to enforce, or otherwise requiring compliance
       with KRS 216B.0435 and 902 KAR 20:360 Section 10.

ECF No. 170.

       On October 31, 2018, Planned Parenthood’s counsel sent a letter to CHFS requesting that

Planned Parenthood be placed back in the queue for a site inspection. Abate Decl., Ex. 3.

Planned Parenthood’s October 31, 2018 letter advised CHFS that its July 18, 2017 order denying

Planned Parenthood’s license application based on KRS 216B.0435 and its implementing

regulations violated the Court’s preliminary injunction. Planned Parenthood’s letter further

advised CHFS that the Court’s permanent injunction permanently enjoined CHFS from further

enforcing KRS 216B.0435 and 902 KAR 20:360, § 10, and that the sole basis for the denial of

Planned Parenthood’s license application was constitutionally invalid.

       On November 28, 2018, CHFS responded in writing to Planned Parenthood’s letter by

stating that the CHFS denial order was final and subjected Planned Parenthood’s license

application to res judicata on the issue of the constitutionality of CHFS’s denial of Planned

Parenthood’s application, citing Herrera v. Churchill McGee, LLC, 680 F.3d 539, 547 (6th Cir.



                                                 7
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 8 of 14 PageID #: 7278




2012), for this proposition. Abate Decl., Ex. 4. In other words, CHFS’s position was that its

administrative denial order trumps this Court’s judgment and permanent injunction prohibiting

enforcement of the subject regulations. CHFS stated that Planned Parenthood’s only recourse

would be to go back to square one and file a new license application.

       Planned Parenthood responded to CHFS’s res judicata argument by letter dated

December 11, 2018. Abate Decl, Ex. 5. Planned Parenthood’s December 11, 2018 letter advised

CHFS that its unconstitutional and contemptuous final order denying Planned Parenthood’s

application could not have any preclusive effect under either Kentucky or federal law. Planned

Parenthood asked CHFS to conform its conduct to the Court’s permanent injunction and further

advised CHFS that Planned Parenthood was considering filing a motion for an order to show

cause why Defendants should not be held in contempt of this Court’s orders. However, in an

effort to avoid motion practice, Planned Parenthood proposed a compromise as follows:

       [Planned Parenthood] will agree to submit a new licensure application if the
       Cabinet will agree to promptly: (1) review it; (2) allow PPINK an opportunity to
       correct any purported deficiencies in the application; (3) schedule an inspection;
       and (4) render a final decision on the application. We see no reason why the Cabinet
       cannot comply with the first three steps within 30 days of receipt of an application,
       with an inspection and final decision to come in the 30 days following that. If the
       Cabinet will commit to acting within this timeframe, PPINK will forgo a motion to
       show cause at this time and will promptly submit a new application.

Id.

       CHFS rejected Planned Parenthood’s proposed compromise in a letter dated December

21, 2018. Abate Decl., Ex. 6. CHFS’s December 21, 2018 letter reiterated CHFS’s position that

its Final Order precluded any further action on Planned Parenthood’s license application. CHFS

refused to agree to act promptly on any subsequent license application by Planned Parenthood,

even though the sole reason for its prior denial was statutes and regulations that are now

permanently enjoined.



                                                 8
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 9 of 14 PageID #: 7279




        Just before midnight on January 30, 2019, Defendants filed their opening appellate brief

in the Sixth Circuit. Defendants have never moved for a stay of the Court’s injunction. Instead,

Defendants have taken the liberty of simply ignoring the Court’s injunctions and judgment; they

have effectively granted themselves a stay by refusing to comply with the Court’s orders.

III.    LEGAL STANDARD

        “Federal courts have broad contempt power, which exists for the ‘preservation of order in

judicial proceedings, and to the enforcement of the judgments, orders, and writs of the courts.’”

Brown v. City of Upper Arlington, 637 F.3d 668, 671 (6th Cir. 2011) (quoting Young v. U.S. ex

rel. Vuitton et Fils S.A., 481 U.S. 787, 798 (1987)). Pendency of an appeal does not deprive a

district court of its power to supervise its judgment and enforce its order through civil contempt

proceedings. Island Creek Coal Sales Co. v. City of Gainesville, 764 F.2d 437, 440 (6th Cir.

1985); Brown, 637 F.3d at 673 (citing Hovey v. McDonald, 109 U.S. 150, 161 (1883) (“[A]n

appeal from a decree granting, refusing, or dissolving an injunction does not disturb its operative

effect.”)).

        “A party may be found in contempt if the petitioner shows that the respondent ‘violate[d]

a definite and specific order of the court requiring him to perform or refrain from performing a

particular act or acts with knowledge of the court's order.’” Gnesys, Inc. v. Greene, 437 F.3d

482, 493 (6th Cir. 2005) (citation omitted). The burden is on the petitioner to “prove by clear

and convincing evidence that the respondent violated the court's prior order.” Id. (citing Glover

v. Johnson, 934 F.2d 703, 707 (6th Cir. 1991)). The standard is whether “the defendants took all

reasonable steps within their power to comply with the court’s order, which includes whether the

defendants have marshal[ed] their own resources, assert[ed] their high authority, and demand[ed]




                                                 9
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 10 of 14 PageID #: 7280




 the results needed from subordinate persons and agencies in order to effectuate the course of

 action required by the [court’s order].” Id. (quotations and citation omitted).

        “The district court has inherent authority to fashion the remedy for contumacious

 conduct.” United States v. Conces, 507 F.3d 1028, 1043-1044 (6th Cir. 2007) (citation omitted).

 Due process requires only notice and an opportunity to be heard before imposition of civil

 contempt sanctions. Id.

 IV.    ARGUMENT

        The record demonstrates Defendants’ clear pattern of intentional conduct designed to

 unconstitutionally deny Planned Parenthood an abortion facility license. Defendants’ pattern of

 conduct continued in the face of the Court’s TRO and preliminary injunction and persists to this

 day, despite the Court’s judgment and permanent injunction. Absent judicial relief, Defendants

 will continue to flout the Court’s orders and inflict constitutional injury on Planned Parenthood

 and its patients by continuing to enforce unconstitutional statutes and regulations under the guise

 of “res judicata.”

        The party moving for a contempt finding has the initial burden of showing disobedience of

 a “definite and specific” order. Gascho v. Glob. Fitness Holdings, LLC, 875 F.3d 795, 800 (6th

 Cir. 2017), reh'g denied (Dec. 21, 2017), cert. denied, 138 S. Ct. 2576 (2018) (citation omitted).

 If the movant carries its burden, “the onus shifts to the opposing party to demonstrate that it was

 unable to comply with the court’s order.” Id.

        Here, the Court’s orders prohibiting Defendants from “enforcing, attempting to enforce,

 threatening to enforce, or otherwise requiring compliance with KRS 216B.0435 and 902 KAR

 20:360, Section 10” (ECF No. 6 at 4, ECF No. 170) are, without question, “specific and definite”

 orders sufficient to support a contempt finding. The Court’s unequivocal orders provide




                                                 10
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 11 of 14 PageID #: 7281




 “specific detail” about what conduct they prohibit, are not “too vague to be understood,” and

 were not contingent on any future event. See Gascho, 875 F.3d at 801; compare In re Nicole

 Gas Prod., Ltd., 502 B.R. 508, 510-511 (Bankr. S.D. Ohio 2013) (holding that 11 U.S.C. § 362,

 which prohibits inter alia “the enforcement, against the debtor or against property of the estate,

 of a judgment” is “exactly the kind of definite and specific order of the court contemplated by

 the Sixth Circuit”). There is simply “nothing inherently unfamiliar or indefinite in the Court’s

 instruction.” United States v. Koubriti, 305 F. Supp. 2d 723, 743 (E.D. Mich. 2003). Moreover,

 Defendants clearly understood the meaning of the Court’s TRO, as they complied with it as to

 EMW and deliberately consented to conversion of the TRO into an identically-worded

 preliminary injunction, without any indication of confusion about its import. See id. at 743-44.

        When Defendant Glisson signed the final denial order denying Planned Parenthood’s

 license application on the basis of KRS 216B.0435 and 902 KAR 20:360, § 10 on July 19, 2017,

 she knowingly violated the Court’s definite and specific order enjoining CHFS from “enforcing,

 attempting to enforce, threatening to enforce, or otherwise requiring compliance with KRS

 216B.0435 and 902 KAR 20:360, Section 10.” Likewise, by continuing to enforce Glisson’s

 contumacious denial order against Planned Parenthood as a bar to licensure, Secretary Meier and

 those acting in concert with him are violating this Court’s permanent injunction.

        The sole reason Secretary Meier has given for refusing to comply with this Court’s orders

 is the argument that “res judicata” applies, even though Planned Parenthood’s administrative

 appeal did not involve any of the constitutional issues litigated in this case. See. e.g., Waldridge

 v. Homeservices of Ky., Inc., 384 S.W.3d 165, 169 (Ky. Ct. App. 2011) (Kentucky res judicta

 only applies to issues that were actually litigated). Indeed, Defendants raised the same res

 judicata argument before this Court, citing the very same case they point to in their letter, but the




                                                  11
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 12 of 14 PageID #: 7282




 Court was not persuaded. See ECF No. 156 at 14 (arguing that Planned Parenthood’s claims in

 this action are barred by res judicata due to its failure to raise these claims in an appeal from the

 administrative order and citing Herrera, 680 F.3d at 547 for the proposition). Defendants cannot

 ignore the Court’s order and unilaterally decide that res judicata does apply. In any event,

 Defendants’ res judicata argument and feigned powerlessness to correct their misconduct are no

 defenses to a contempt citation, because in order to show impossibility of compliance,

 Defendants have the burden to demonstrate that (1) they were unable to comply with the court's

 order, (2) their inability to comply was not self-induced, and (3) that they took “all reasonable

 steps” to comply. Gascho, 875 F.3d at 802. Defendants cannot satisfy any of these burdens on

 this record.


 V.      CONCLUSION

         For the foregoing reasons, Planned Parenthood respectfully requests and order to show

 cause why Defendants should not be held in contempt.




                                                  12
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 13 of 14 PageID #: 7283




  Dated: March 21, 2019__             ORRICK HERRINGTON & SUTCLIFFE LLP


                                             /s/ Karen Johnson-McKewan
                                            KAREN G. JOHNSON-MCKEWAN

                                      Casey L. Hinkle
                                      James E. McGhee, III
                                      Michael Abate
                                      710 West Main Street
                                      Fourth Floor
                                      Louisville KY 40202
                                      Telephone: (502) 416-1636
                                      Telephone: (502) 416-1634
                                      chinkle@kplouisville.com
                                      jmcghee@kplouisville.com
                                      mabate@kplouisville.com

                                      Karen G. Johnson-McKewan (Pro Hac Vice)
                                      Orrick, Herrington & Sutcliffe LLP
                                      The Orrick Building
                                      405 Howard Street
                                      San Francisco, California 94105-2669
                                      Telephone: (415) 773-5700
                                      kjohnson-mckewan@orrick.com

                                      Lisa T. Simpson (Pro Hac Vice)
                                      Orrick, Herrington & Sutcliffe LLP
                                      51 West 52nd Street
                                      New York, NY 10019
                                      Telephone: (212) 506 3767
                                      lsimpson@orrick.com

                                      Carrie Y. Flaxman (Pro Hac Vice)
                                      Planned Parenthood Federation of America
                                      1110 Vermont Avenue, NW, Suite 300
                                      Washington, D.C. 20005
                                      Telephone: (202) 973-4800
                                      carrie.flaxman@ppfa.org


                                      Counsel for Planned Parenthood of Indiana and
                                      Kentucky, Inc.




                                      13
Case 3:17-cv-00189-GNS Document 189 Filed 03/21/19 Page 14 of 14 PageID #: 7284




                                CERTIFICATE OF SERVICE

        On March 21, 2019, a true and correct copy of the foregoing document was sent the Court’s

 ECF system, and via email, to the following:

 Brigitte A. Amiri                              Catherine E. York
 Elizabeth K. Watson                            Jennifer Wolsing
 Jennifer E. Dalven                             Justin D. Clark
 ACLU Foundation                                Cabinet for Health & Family Services
 125 Broad Street, 18th Floor                   275 E. Main Street, 5WB
 New York, NY 10004                             Frankfort, KY 40621
 Telephone: (212) 519-7897                      Telephone: (502) 564-7905
 Telephone: (212) 284-7351                      Telephone: (502) 564-7042
 Telephone: (212) 549- 2641                     catherine.york@ky.gov
 bamiri@aclu.org                                Jennifer.Wolsing@ky.gov
 ewatson@aclu.org                               JD.Clark@ky.gov
 jdalven@aclu.org
                                                M. Stephen Pitt
 Donald L. Cox                                  S. Chad Meredith
 John D. Cox                                    Office of the Governor
 Lynch, Cox, Gilman & Goodman, P.S.C.           700 Capitol Avenue, Suite 100
 500 W.Jefferson Street, Suite 2100             Frankfort, KY 40601
 Louisville, KY 40202                           Telephone: (502) 564-2611
 Telephone: (502) 589-4215                      steve.pitt@ky.gov
 doncox@lcgandm.com                             chad.meredith@ky.gov
 jcox@lcgandm.com
                                                Counsel for Vicky Yates Brown Glisson
 Heather L. Gatnarek                            in her official capacity as Secretary of Kentucky's
 William E. Sharp                               Cabinet for Health and Family Services
 ACLU of Kentucky Foundation, Inc.
 315 Guthrie Green Street, Suite 300
 Louisville, KY 40202-3820
 Telephone: (502) 581-9746
 heather@aclu-ky.org
 sharp@aclu-ky.org

 Counsel for EMW Women's Surgical Center,
 P.S.C. and Ernest Marshall, M.D.


 Date: March 21, 2019                           ORRICK HERRINGTON & SUTCLIFFE LLP

                                                       /S/ Karen Johnson-McKewan
                                                      KAREN G. JOHNSON-MCKEWAN




                                                14
